UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JAMES LOREN CULVER,
Plaintiff, CIVIL ACTION NO. 3:19cev00359

v. (CAPUTO, J.)

(SAPORITO, M.J.)

THE UNITED STATES, et al., Vere

Noy
<? 20

 

Defendants. Pep h

 
  

MEMORANDUM

  

Ty ol
This is a fee-paid pro se medical malpractice action, brought against

the United States and the Wilkes-Barre VA Medical Center! VAMC”)
pursuant to the Federal Tort Claims Act. The plaintiff appears to claim
that bureaucratic delays in providing him with health care for various
maladies constituted actionable negligence by the VAMC.

The fee-paid pro se complaint was filed on March 1, 2019. (Doc. 1.)
That same day, a summons was issued by the Clerk to permit the pro se
plaintiff to effect service of process on both of the named defendants in

this action, the United States and the VAMC. (Doc. 3.) On March 12,

 

1 The plaintiff identifies this defendant as “VAMC W.B. PA.” in the
caption of his complaint and as the “VAMC in Wilkes-Barre PA” in the
body of his complaint.
2019, counsel representing the defendants filed a copy of a letter
addressed to the plaintiff advising him that, although a copy of the
complaint had been received by the United States Attorney’s Office,
service on the defendants had not yet been perfected because Rule 4(i) of
the Federal Rules of Civil Procedure required additional copies to be
delivered to the Attorney General of the United States and to the
Department of Veterans Affairs. (Doc. 4.)

On June 5, 2019, we entered an order directing the plaintiff to show
cause why the action should not be dismissed for failure to timely perfect
service in accordance with Rule 4(m) of the Federal Rules of Civil
Procedure. (Doc. 5.) On June 11, 2019, the plaintiff filed proof of service
with respect to the United States and the VAMC, documenting the
mailing of copies of the summons and complaint to the Attorney General
and the Department of Veterans Affairs. (Doc. 6.)

That same day, in addition to proof of service with respect to the
named defendants, the United States and the VAMC, the pro se plaintiff
also filed proof of service with respect to Lackawanna Valley
Dermatology Associates, a medical practice with which he apparently

had been treating under the auspices of a VA program. (Doc. 7.) The
plaintiff filed an affidavit by a state constable indicating that he had
personally served the office manager of the Kingston, Pennsylvania,
medical practice. Id.) Lackawanna Valley Dermatology Associates was
not named as a defendant in either the caption or the body of the
plaintiffs original pro se complaint. (See Doc. 1.) It was referenced only
as his dermatology care provider, with respect to which he “ha[d] received
excellent Dermatology care since day one.” (Id. § 5.) Nevertheless, on
June 11, 2019, apparently in response to the filing of this proof of service
by the pro se plaintiff, the Clerk erroneously added Lackawanna Valley
Dermatology Associates to the docket as a defendant.

On September 5, 2019, the plaintiff filed a handwritten document
styled as a “motion for clerk’s entry of default,” which stated, in its
entirety: “Defendants[] did not respond to summons. Proof] of service on
court docket.” (Doc. 9.) Attached as exhibits were U.S. Postal Service
tracking reports for copies of the summons and complaint mailed to the
Attorney General and the Department of Veterans Affairs. (Doc. 9-1.)
Later that same day, the Clerk entered default against the United States,
the VAMC, and Lackawanna Valley Dermatology Associates. (Doc. 10.)

On September 16, 2019, the United States and VAMC filed a motion
to set aside the entry of default against them, together with a brief in
support. (Doc. 12; Doc. 13.) The plaintiff has failed to file a brief in
opposition to the motion, and thus he is deemed not to oppose the motion.
See L.R. 7.6.

Pursuant to Local Rule 7.6, the plaintiffs failure to file a brief in
opposition to this non-dispositive motion alone is sufficient basis to grant
the motion to set aside default. See Sabol v. Allstate Prop. & Cas. Ins.
Co., 309 F.R.D. 282, 285 (M.D. Pa. 2015).

Moreover, we note that, under the federal rules, “[a] default
judgment may be entered against the United States, its officers, or its
agencies only if the claimant establishes a claim or right to relief by
evidence that satisfies the court.” Fed. R. Civ. P. 55(d). As noted by the
defendants in their brief in support of the motion, the plaintiff has failed
to allege or adduce evidence that he has satisfied the FTCA’s
jurisdictional requirement that a tort claim must first be presented to the
appropriate federal agency for an administrative determination before a
civil suit may be commenced. See 28 U.S.C. § 2401(b); 28 U.S.C.
§ 2675(a); Roma v. United States, 344 F.3d 352, 362 (3d Cir. 2003).

Finally, we note that the United States and VAMC have entered
their appearance through counsel and indicated their desire to contest
this action. “Where a defendant appears and indicates a desire to contest
an action, a court may exercise its discretion and refuse to enter default,
in accordance with the policy of allowing cases to be tried on the merits.”
Lee v. Bhd. of Maint. of Way Emps., 139 F.R.D. 376, 381 (D. Minn. 1991);
accord Kocenko v. Buskirk, 56 F.R.D. 14, 16 (E.D. Pa. 1972); see also
Hutton v. Fisher, 359 F.2d 913, 916 (8d Cir. 1966) (trial on merits
preferred to judgment by default).

Accordingly, we will grant the defendants’ motion and set aside the
Clerk’s entry of default against the United States and the VAMC.

We further note that the Clerk’s addition of Lackawanna Valley
Dermatology Associates to the docket and its inclusion in the Entry of
Default was in error. Because Lackawanna Valley Dermatology
Associates was not named as a defendant, service of the summons and
complaint on it was a nullity, and the plaintiff is not entitled to entry of
default or default judgment against a non-party. See Fuqua v. Brennan,
645 Fed. App’x 519, 523 (7th Cir. 2016) (“[Plaintiff] is not entitled to
[default] judgment against a non-party.”); Adams v. AlliedSignal Gen.

Aviation Avionics, 74 F.3d 882, 886 (8th Cir. 1996) (“[T]here is no proper
service when the person served is . . . not named a defendant.”) (emphasis
in original); see also Price v. Cochran, 66 Fed. App’x 781, 790 (10th Cir.
2003); Gebard v. First Am. Bank, No. 4:18-cv-00185-JEG-RAW, 2013 WL
12123754, at *2 (S.D. Iowa Nov. 14, 2013); Pender v. Veterans Hosp.
Facility No. 630, No. 97 CIV.6917LAK HBP, 2000 WL 1201537, at *1
(S.D.N.Y. Aug. 22, 2000). Accordingly, we will quash the summons served
on Lackawanna Valley Dermatology Associates, and we will vacate the
Clerk’s entry of default with respect to this non-party.

An appropriate order follows.

Dated: November 27 , 2019 fF.
EPH F. SAPQORITO, JF’
United States Magistrate Judge
